DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 10, claims 1-14, in the reply filed on 10/12/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soda et al. (JP 2004-215724) in view of Nishio (USPN 7022031), Takechi (USPN 8012040) further in view of Nakano (USPN 9011270) and Weiland et al. (USPN 6857973).
	Regaridng claim 1, Soda et al. discloses an iron-type club head having a body 20 and a face insert 10.  The body includes a heel 5, toe 4, topline 2, sole 3, and backwall wherein steel is used to make the body (See Figures 1-6 and Paragraph 0018).  The face insert is formed of steel and is welded to the body to form a hollow cavity between the face insert and the back wall (See Figures 1-6 and Paragraphs 0012 and 0019). The sole also has a sole width and the face insert including a sole portion extending from ta leading edge of the face insert toward the back wall (See Figures 1-6).  The sole portion accounts for more than 25% of the sole width as shown in Figures 1-6.  In reference to the moment of inertia about a y-axis, every club head has a y-axis and a moment of inertia about it; therefore, this limitation would be inherently met by Soda.  Further, 
	Regarding claim 3, based on the above, the heel weight member is 2% to 10% of the club head mass if the club head mass is 250 grams.
	Regarding claim 4, Nakano discloses the moment of inertia about the y-axis being 2350 to 3400 g*cm2, or 235 to 340 kg*mm2 (See Paragraph bridging columns 4 and 5).
	Regarding claim 5, see the above regarding claim 4.
	Regarding claim 7, Takechi discloses the face insert having a perimeter region surrounding a center that is thicker than the perimeter region and a smooth transition zone connecting the center to the perimeter region (See Figure 7A-7C).
	Regarding claim 9, see the above regarding claim 1. 
	Regarding claim 11, see the above regarding claim 3.
	Regarding claim 12, see the above regarding claim 4.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 1 above in view of Taylor et al. (USPN 8920261).
	Regarding claim 8, the prior art applied to claim 1 above does not disclose a medallion covering an aperture in the back wall.  Taylor et al. discloses an iron-type club head having a medallion covering the aperture in the back wall (See Figure 2). One having ordinary skill in the art would have found it obvious to have a medallion, as taught by Taylor et al., for decorative purposes.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 9-11, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 9, and 10 of U.S. Patent No. 10463933. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US Patent 10463933 does not discloses the face insert thickness and the tensile strength.  Though not it claim 1 of US Patent 10463933, claims 3 and 10 of US Patent 10463933 include the face insert and its tensile strength.  Based on the above, claim 1 and 9 of the instant application is deemed obvious by US Patent 10463933.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 10, and 11 of U.S. Patent No. 10881924. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of the instant application do not include the loft angle of the club head. Though not in claims 1 and 9 of the instant application, the limitations of claims 1 and 9 of the instant application is encompassed by claim 1 of US Patent 10881924.  In light of the above, claims 1 and 9 are anticipated by claim 1 of US Patent 10881924.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711